Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on September 15, 2021.  The Applicant’s Amendment and Request for Reconsideration has been received and entered.  
Claims 12-13, 15-17, 19-26, 28-33, and 36 are currently pending and have been examined.  Claims 12-13, 15-17, 19-26, and 28-33 have been amended.  Claims 14, 18, 27, and 34-35 have been canceled.  Claim 36 is newly added.
The previous rejection of claims 12-35 under 35 USC 112(b) has been withdrawn.
The previous rejections of claims 12-35 under 35 USC 103 have been withdrawn in view of Applicant’s amendments.


	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2021, has been entered.

Response to Arguments
The previous rejection of claims 12-35 under 35 USC 112(b) has been withdrawn in view of Applicant’s amendments.  
Applicant’s arguments regarding the rejections under 35 USC 101 have been fully considered but they are not persuasive.  Applicant argues at page 16 of Applicant’s Reply dated September 15, 2021 (hereinafter “Applicant’s Reply”), that “the pending claims are not drawn to, and do not supersede any ‘basic tool of scientific and technological work,’ and do not reasonably fall within any of the enumerated certain method of organizing human activity.”  The Examiner respectfully disagrees.  The Examiner has cited, both in the previous office action and below, that the independent claims are directed to a method of organizing a human activity, such as a commercial or business interaction. The amended claims are still directed to a commercial or business interaction, as the claims are directed to providing discounts to the total cost of a product in a product order, i.e., a sales activity, and thus are directed to a method of organizing a human activity, i.e., a commercial or business interaction.
Applicant further argues at page 18 of Applicant’s Reply that the claims recite a practical application because they recite “a specific improvement over the prior art in the field of computer user interfaces for food delivery systems.”  The Examiner respectfully disagrees.  
Per MPEP 2106.04(d), in order to determine if a claim integrates the judicial exception into a practical application, the considerations set forth in MPEP 
With this guidance in mind, the Examiner respectfully notes that the “practical application” cited by Applicant is not an improvement to computer functionality nor is it an improvement to any other technology or technical field nor is it a particular machine or transformation.  Applicant has asserted that the alleged improvement is an improvement to the user interface.  However, there is no discussion of what the alleged improvement entails.  Instead, the claim recites displaying an interface with certain data to a user and receiving input from the user in response to displaying the data.  However, this represents a conventional functioning of and use of a user interface.  Per MPEP 2106.05(a), in order for something to constitute an improvement to technology, “a technical explanation as to how to implement the invention should be present in the specification.  That is the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.”  Additionally, the claim itself must reflect the improvement to the technology.  The Examiner respectfully asserts that there is no technical explanation in the 
Applicant further argues at page 21 of Applicant’s Reply that the claims recite a practical application because they “recite a specific improvement over the prior art in the field of food delivery technology. In particular, as explained at, for example, paragraphs [0003]-[0005] of Applicant’s specification, Applicant’s claimed invention improves the effectiveness of online commerce by incentivizing users to provide reviews to help future users” and that the “present claims improve the underlying consumer behavior by ensuring that more individuals will provide reviews, which improves how informed that users are when accessing the ecommerce business.”   The Examiner respectfully disagrees.  
The Examiner addressed this argument in the previous Office Action.   As the Examiner has previously stated, the Examiner respectfully notes that the “practical application” cited by Applicant is not an improvement to computer functionality nor is it an improvement to any other technology or technical field nor is it a particular machine or transformation. Instead, the improvement is directed to improving the quality of the ecommerce listings, i.e., by providing incentives to users to provide product reviews as a way to increase sales of the products to other users.  The Examiner notes that this is a sales activity, i.e., a certain method of organizing human activity as discussed both in the previous office action and below, and not an improvement to technology.  The Examiner respectfully asserts that there is no technical explanation in the specification of 
Applicant further argues at page 22 of Applicant’s Reply that claim limitations regarding filtering the plurality of vendors and the plurality of products for sale and instructing the customer computer device to display the subset of vendors and products recite significantly more than the abstract idea.  The Examiner respectfully disagrees and, similar to the Examiner’s response in the previous Office Action, asserts that this is a conclusory statement.  Applicant is invited to provide further details and explanations as to why these claim limitations recite significantly more than the abstract idea.
Applicant further argues at page 22 of Applicant’s Reply that “the present claims are similar to those in Diamond v. Diehr.  More specifically, in Diamond v. Diehr, by determining when to open a rubber mold based on an analysis, the claims presented an improvement to the technological field of rubber manufacturing. This is similar to how the present amended claims of this application provide an improvement to the technological field of food delivery systems by incentivizing users to provide more reviews of goods and services that they have used and thus increasing the amount of information available for other users to make decisions.”  The Examiner respectfully disagrees.  
As the Examiner previously noted in the previous Office Action, the Examiner fails to understand Applicant’s analogy to Diamond v. Diehr.  In Diamond v. Diehr, the issue was whether the presence and use of a mathematical formula, 
In this instance, what is being claimed is the incentivizing of customers to provide reviews for products by using various techniques including discounted products and rewards for providing product reviews particularly for products that do not have any reviews yet.  These alleged improvements are to the abstract idea itself, i.e., the incentivizing of customers, rather than to any underlying technology.  
Thus, the rejection under 35 USC 101 is maintained.
Applicant’s remaining arguments have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 13, 15-17, 19, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13:  Claim 13 recites “the review comprising one or more of a rating, a comment, or an answer to a question.”  The use of the term “or” in this instance is confusing, as it implies that the review comprises either a rating, a comment, or  an answer to a question.  However, this contradicts the phrase “one or more of.”  In claims 25-26 and 28-30, for example, the claims recite “the review comprising one or more of a rating, a comment, and an answer to a question.”  Does the use of “or” in claim 13 signify a different interpretation?  For purposes of examination, the Examiner is interpreting this portion of claim 13 as reciting “the review comprising one or more of a rating, a comment, and an answer to a question.”
Claim 15:
Claims 16 and 19:  Claim 16 recites “another product altogether.”  It is unclear what is meant by “altogether.”  For purposes of examination, the Examiner is interpreting “another product altogether” as “a different product.”
Claim 19 is rejected for similar reasons.
Claim 17:  Claim 17 recites “customer’s order history, customer’s review history,” and “customer’s preferences.”  This limitation is unclear.  It is unclear if the “customer” is intended to be the “first customer” previously recited in the claims or a generic customer or a total customer history.  For purposes of examination, the Examiner is interpreting the customer as referring to the first customer and is interpreting claim 17 as reciting “an order history of the first customer, a review history of the first customer, and preferences of the first customer.”
Claim 30:  Claim 30 recites “determining a reward based on whether the review is a first review with at least one of a rating or at least one answer to one or more questions received for the first product.”  The use of the term “or” is confusing, as it implies that the reward is either based on the review being a rating or at least one answer.  However, the contradicts the phrase “at least one of.”  For purposes of examination, the Examiner is interpreting this portion of claim 30 as reciting “determining a reward based on whether the review is a first review with at least one of a rating and at least one answer to one or more questions received for the first product.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 12-13, 15-17, 19-26, 28-33, and 36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 12, 32, and 36 recite methods and a device for providing a reward to a user for ordering a product.  With respect to claim 12, claim elements filtering the plurality of vendors and the plurality of products for sale, filtering the second subset of vendors and products, querying a plurality of stored historical customer data to determine if the historical customer data includes a customer order from the first vendor for the first customer received prior to the first product order, determining a first discount for the first product order, adjusting the first total cost of the first product order, querying the plurality of stored historical customer data to determine if the historical customer data includes a customer order from the second vendor for the first customer received prior to the second product order,  determining a second discount for the second product order, adjusting the second total cost of the second product order, as drafted, cover a method of organizing a human activity, such as a commercial or business interaction.  Claims 32 and 36 recite similar limitations.  
The judicial exception is not integrated into a practical application.  In particular, claims 12, 32, and 36 recite storing (claim 32), instructing (i.e., transmitting), receiving, and transmitting data.  These elements are considered to be insignificant extra-solution activity.  Further, claim 32 recites a processor and a 
Thus, claims 12, 32, and 36 are directed to the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, claim 32 recites a processor and a memory device at a high level of generality, i.e., as generic computing components performing generic computing functions.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
As discussed above, claims 12, 32, and 36 recite storing (claim 32), instructing (i.e., transmitting), receiving, and transmitting data steps.  Per MPEP 2106.05(d)(ll), elements such as receiving, transmitting, or displaying data over a network, i.e., using the internet to gather data, and storing and retrieving information in memory are considered to be computer functions that are well-understood, routine, and conventional functions. See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1308, 1334, 115 USPG2d 1681,1701 (Fed. Cir, 2015); OIP Techs Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPG2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc.,
Thus, claims 12, 32, and 36 are not patent eligible.
Claims 12-13, 15-17, 19-26, and 28-33 depend from claims 12 and 32.  Claim 13 is directed to receiving a review from a customer computer device and determining a reward based on the review and is further directed to the abstract idea.  Claim 15 is directed to storing a plurality of conditions and receiving an indication and, as discussed above, are considered to be computer functions that are well-understood, routine, and conventional.  Claim 15 is further directed to analyzing the review and generating a reward and is further directed to the abstract idea.  Claims 16-17 are directed to the type of the reward and are further directed to the abstract idea.  Claim 19 is directed to determining a reward and is further directed to the abstract idea.  Claim 20 is directed to determining a current location of the customer and is further directed to the abstract idea.  Claim 20 is further directed to transmitting a notification to the customer which,  as discussed above, is considered to be a computer function that is well-understood, routine, and conventional.  Claim 21 is directed to receiving a third product order and determining a third reward and is further directed to the abstract idea. Claims 22 and 24 are directed to the type of reward and are further directed to the abstract idea.  Claim 23 is directed to receiving a review and determining the reward based on the review and is further directed to the abstract idea.  Claims 25-26, 28-30, and 33 are directed to receiving a review and determining a reward based on the review and are further directed to the abstract idea.  Claim 31 is directed to determining a discount and is further directed to the abstract idea.  
Thus, the claims are not patent eligible.  
Potentially Allowable Subject Matter
Claims 12, 32, and 36 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 8,473,341 B1 to Walker et al. is directed to a system to provide price adjustments based on indicated product interest that includes a price discount for a second product based on a customer’s interest in a first product.

US 2017/0132688 A1 to Freund et al. is directed to pricing a product recommendation in a social network including determining a reward based on a level of interest in the area for a target audience. 

US 2016/0155145 A1 to Katz et al. is directed to determining an offer for a customer based on the current context of the customer.   

US 2012/0226539 A1 to Feuerstein is directed to offering promotional discounts and to track levels of patronage by customers in order to offer instant or retroactive rewards based on consumer activity.  

The article entitled “LivingSocial Launches Test of New Instant Food Ordering and Delivery Features: Company Introduces Ordering, Delivery and White Glove Room Service Through Instant Ordering Service,” PR Newswire [New York], November 15, 

The article entitled “Groupon Dishes Out OrderUp from Groupon—On-Demand Food Delivery from Top Providence Restaurants,” Business Wire, New York, September 27, 2016, is directed to a service that offers delivery from local restaurants and offers $10 savings to first time users of the Groupon app.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/Anne M Georgalas/
Primary Examiner, Art Unit 3625